Citation Nr: 0524383	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  03-29 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for gastroesophageal reflux disease (GERD) and irritable 
bowel syndrome (IBS).

2.  Entitlement to an increased rating for cervical strain, 
mild central spinal stenosis with small central protrusion at 
C3-4 and disc bulge at C4-5, and C5-6, currently evaluated as 
30 percent disabling.

3.  Entitlement to an increased rating for degenerative 
arthritis of the thoracic spine, currently evaluated as 10 
percent disabling.

4.  Entitlement to an initial compensable rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Esq.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from January 1970 to October 
1971.

Initially, the Board of Veterans' Appeals (Board) notes that 
although the certification of appeal does not mentioned the 
issue of entitlement to initial compensable ratings for 
bilateral hearing loss, the Board's review of the record 
reveals that this issue has also been developed for current 
appellate review.  

The Board further notes that as the veteran expressed 
disagreement with the initial rating assigned to his 
bilateral hearing loss, it will be necessary for the Board to 
consider entitlement to a compensable rating for this 
disorder from the effective date of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  The veteran's GERD and IBS are manifested by some 
recurrent symptoms of epigastric distress that are not 
productive of considerable or severe impairment of health; an 
exceptional disability is not shown.

2.  The veteran's cervical spine disability is manifested by 
symptoms in an unexceptional disability picture that are 
productive of severe symptoms of intervertebral disc syndrome 
with intermittent relief.

3.  The veteran's thoracic spine disorder is manifested by 
symptoms in an unexceptional disability picture that are 
productive of degenerative changes with noncompensable 
limitation of motion and pain.

4.  The veteran's bilateral hearing loss is manifested by 
symptoms in an unexceptional disability picture that are 
productive of level I hearing in the left ear and level I 
hearing in the right ear.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for GERD and IBS have not been met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7346 
(2004).

2.  The criteria for a 40 percent, but not greater, rating 
for the veteran's cervical spine disorder have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5290, 5293 (2003), 5235-5243 
(effective September 26, 2003).

3.  The criteria for a rating in excess of 10 percent for 
degenerative arthritis of the thoracic spine have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5291, 5293 (2003), 5235-
5243 (effective September 26, 2003).

4.  The criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.85, Diagnostic Code 6100 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that this matter has already 
been developed pursuant to the guidelines set forth in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) (VCAA). In this regard, the 
record reflects that the veteran has been notified on 
numerous occasions of the need to provide evidence 
establishing increased symptomatology related to his service-
connected disabilities.

First, it has been determined by the Department of Veterans 
Affairs (VA)'s Office of the General Counsel (hereinafter 
referred to as "GC") that, when a claim of service connection 
is granted and the veteran submits a notice of disagreement 
as to the disability evaluation assigned, notice under 
38 U.S.C.A. § 5103(a) is not required as to the claim raised 
in the notice of disagreement, provided that appropriate VCAA 
notice was provided as to the initial claim that was the 
subject of the grant.  VAOPGCPREC 8-2003 (December 22, 2003).  
Instead, it was concluded that the regional office (RO)'s 
only obligation under such circumstances is to develop or 
review the claim and, if the disagreement remains unresolved, 
to issue a statement of the case. 

In the present case, VAOPGCPREC 8-2003 applies with respect 
to the claim for an increased rating for the veteran's GERD 
and IBS.  Thus, as long as adequate notice was provided as to 
the underlying service connection claim, then no further 
notice is required as to the "downstream issue" increased 
rating claim.  Here, the August 2002 VCAA notice letter 
associated with the underlying service connection claim for 
GERD and IBS informed the veteran of the types of evidence 
necessary to substantiate this claim.  The division of 
responsibilities between VA and a claimant in developing a 
claim was also discussed.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Based on the above, the Board concludes that notice as to the 
underlying service connection claim for GERD and IBS obviates 
the need for additional notice as to the "downstream issue" 
increased rating claim.

The record also reflects that with respect to the veteran's 
claim for a compensable rating for his bilateral hearing 
loss, a December 2001 statement of the case advised the 
veteran of the applicable rating criteria and how the results 
of VA audiological examination did not warrant a compensable 
rating based on that criteria.  The veteran was also 
furnished with a January 2002 letter that requested evidence 
in his possession in support of this claim, and generally 
outlined the type of evidence that VA would obtain on behalf 
of the veteran and the type of information and evidence the 
veteran was expected to obtain.  Id.  

In addition, the October 2002 rating action advised the 
veteran of the rating criteria applicable to his cervical 
spine and thoracic spine disorders and that the current 
severity of these disabilities did not warrant increased 
ratings under that criteria.  

Moreover, while increased ratings were granted for the 
veteran's GERD and IBS, and the veteran's cervical spine 
disorder by a rating decision in January 2003, that rating 
decision and the January 2003 statement of the case also 
explained how the veteran's disabilities did not justify an 
even higher evaluation.  A January 2004 statement of the case 
also notified the veteran of how the veteran's thoracic spine 
and respiratory disorders did not warrant increased 
evaluations.  

Thereafter, a March 2004 supplemental statement of the case 
advised the veteran that his cervical spine disorder still 
did not warrant a rating in excess of 30 percent under the 
pertinent rating criteria, and a September 2004 statement of 
the case advised him that the evidence did not show that his 
GERD and IBS were manifested by symptoms that warranted a 
rating in excess of 10 percent.

Finally, in another letter dated in May 2005, the RO noted 
the type of evidence necessary to substantiate the veteran's 
claims for increased ratings for his GERD and IBS, his 
cervical spine disorder, and his thoracic spine disorder, and 
the respective obligations of VA and the veteran in obtaining 
such evidence.  Id.

Although the May 2005 VCAA notice letter came long after the 
rating actions that originally denied the veteran's claims 
for increased ratings for his cervical and thoracic spine 
disorders, and none of the VCAA letters specifically 
requested that the appellant provide any evidence in the 
appellant's possession that pertained to the claims as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
as demonstrated from the foregoing communications from the 
RO, the Board finds that appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claims.  All the VA requires is that the duty to notify 
under the VCAA is satisfied, and the claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).

The veteran has also been provided with the applicable law 
and regulations, and there is no indication that there are 
any outstanding pertinent records or documents that have not 
already been obtained or that are not adequately addressed in 
documents contained within the claims folder.  

The veteran was additionally afforded with relevant VA 
medical examination that further enables the Board to assess 
the severity of the veteran's disabilities.  In addition, the 
veteran has not indicated any intention to provide additional 
evidence in support of the claims.

Thus, based on all of the foregoing, the Board finds that 
further notice and/or development of this matter is not 
required under the VCAA.  


I.  Entitlement to an Initial Rating in Excess of 10 percent 
for GERD and IBS

The history of this disability shows that service connection 
for GERD and IBS was granted by a rating decision in 
September 2002, effective October 2001, and that the veteran 
was assigned a noncompensable rating since VA examination did 
not disclose two or more symptoms of epigastric distress as 
required in 38 C.F.R. § 4.114, Diagnostic Code 7346 (2004).

Based on the veteran's complaints of pyrosis, a January 2003 
rating decision gave the veteran the benefit of the doubt, 
and granted a 10 percent rating, effective from October 2001, 
under Diagnostic Code 7346.  

VA outpatient records over the period of October 2002 to 
September 2004 reflect the veteran's use of Metamucil and 
some complaints of neck and arm pain, but relatively constant 
weight and no indication that his GERD and IBS were 
productive of considerable impairment of the veteran's 
health.

In his substantive appeal, dated in September 2004, the 
veteran indicated that he had constant shoulder pain and 
epigastric distress, and that every once in a while, he 
experienced regurgitation and pyrosis.  

The Board first notes that the Board agrees with the veteran 
that as there are no current findings to suggest stricture of 
the esophagus, the veteran's GERD is most appropriately rated 
under the criteria for hiatal hernia found in 38 C.F.R. § 
4.114, Diagnostic Code 7346 (2004).  Under Diagnostic Code 
7346, hiatal hernia is rated as 60 percent disabling when 
there are symptoms of pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  A 30 percent evaluation is warranted when there are 
symptoms of persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 10 percent rating is 
assigned when there are two or more of the symptoms for the 
30 percent evaluation with less severity.

In this regard, while the veteran has most recently 
complained of shoulder pain, and that he will experience 
intermittent regurgitation and pyrosis, the RO has already 
assigned a 10 percent rating based on the veteran's previous 
complaint of pyrosis.  

Assuming that the veteran's disability is now additionally 
manifested by shoulder pain and periodic regurgitation (the 
treatment records reflect right arm complaints in association 
with neck pain), for the next higher rating of 30 percent, 
there must be evidence of recurrent dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain that is productive of considerable impairment of health, 
and a preponderance of the evidence is against such a 
finding.  More specifically, other than periodic pyrosis and 
regurgitation, other gastrointestinal (GI) symptoms have not 
similarly been reported as recurrent.  In addition, the 
veteran's overall physical condition has not been 
considerably impaired.  The evidence instead reflects fairly 
consistent weight.  Consequently, the Board cannot conclude 
that the veteran's symptoms since 2001 have more nearly 
approximated the criteria required for a 30 percent 
evaluation.

Clearly, the veteran's GERD and IBS have not been manifested 
by the type of GI symptoms indicative of the level of 
symptomatology required for a 60 percent rating under 
Diagnostic Code 7346.  As a matter of fact, only one of the 
criteria (pain) is demonstrated on the current record, and 
the Board finds that pain and other clinical findings do not 
combine to produce severe impairment of the veteran's health 
under Diagnostic Code 7346.

Finally, the Board also does not find that the veteran's GERD 
and IBS are currently manifested by symptoms that warrant a 
higher rating under 38 C.F.R. § 3.321 (2004), as the evidence 
does not reflect that the veteran's GERD and IBS have been 
manifested by symptoms that are so unusual or exceptional, 
with such related factors as frequent hospitalization and 
marked interference with employment, as to prevent the use of 
the regular rating criteria.  

Accordingly, the Board finds that a preponderance of the 
evidence is against a rating in excess of 10 percent for the 
veteran's GERD and IBS.


II.  Entitlement to an Increased Rating for Cervical Strain, 
Mild Central Spinal Stenosis with Small Central Protrusion at 
C3-4 and Disc Bulge at C4-5, and C5-6, Currently Evaluated as 
30 percent Disabling

Service connection for cervical strain, neck condition, was 
granted with a 20 percent rating by a June 2002 rating 
decision, effective from January 2001.

VA examination in January 2002 was noted to reveal complaints 
of daily pain stiffness and weakness in the posterior 
cervical spine.  Ibuprofen reportedly helped and flare-ups 
occurred when the veteran was lying the wrong way and could 
last the entire day.  Objectively, the veteran was able to 
forward flex his head and neck from 0 to 20 degrees, 
posteriorly extend from 0 to 15 degrees, laterally flex the 
head and neck from 0 to 20 degrees in both directions, and 
laterally rotate the head and neck from 0 to 50 degrees in 
both directions with mild difficulty in doing so.  X-rays 
were interpreted to reveal narrowing at C4-5 and C5-6 with 
left neural foraminal narrowing at C4-5.  

The June 2002 rating decision assigned a 20 percent rating 
for moderate limitation of motion under former 38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 (in effect prior to September 
2003), based on findings of reduced motion with pain.  

September 2002 VA examination of the spine revealed extension 
from 0 to 30 degrees discontinued after three repetitions due 
to pain, flexion from 0 to 30 degrees discontinued after 15 
repetitions, rotation from 0 to 30 degrees bilaterally 
limited at 15 repetitions, and lateral bending from 0 to 30 
degrees limited to 10 repetitions.  Cervical spine X-rays 
were again noted to reveal narrowing at the C4-5 and C5-6 
level and left neural foraminal narrowing at C4-5.  The 
diagnosis included chronic upper back strain of the muscle 
ligamentous origin.  

VA treatment records from January 2003 reflect that the 
veteran complained of neck pain that originated in the 
service.  

The January 2003 rating action increased the rating of this 
disability to 30 percent, effective from January 2001.  The 
RO concluded that the veteran's disability was actually 
manifested by more than moderate limitation, and that he was 
therefore entitled to a 30 percent rating under former 
Diagnostic Code 5290.

Treatment records from April 2003 indicate that the veteran 
complained of right elbow and neck pain.  

September 2003 magnetic resonance imaging (MRI) of the 
cervical spine was interpreted to reveal an impression of a 
small central protrusion at C3-4 which abutted the spinal 
cord, a mild central spinal stenosis with mild contour 
anomaly of the spinal cord, a broad based disc bulge at C4-5 
with mild central spinal stenosis, disc space narrowing with 
desiccation of the disc, and broad based disc bulge with 
posterior bony osteophytes at C5-6, which did not result in 
significant central spinal or neural foraminal narrowing.  It 
was noted that the veteran complained of neck and right 
shoulder pain.

Treatment records from September 2003 indicate that the 
veteran was seeking some therapy for his neck and arm.

VA treatment records from March 2004 reflect that the veteran 
complained of right-sided neck pain for the previous two 
days.  He noted a previous injury to the right neck and arm 
in the past.  The veteran further stated that he had three 
degenerative discs in his neck and had nonradiating neck pain 
for a long time that had recently gotten worse.  The 
principal diagnosis was cervical neck pain.  

With respect to this claim, the Board is mindful of the fact 
that it will be necessary to consider former Diagnostic Codes 
5293 and 5290, in addition to the criteria arising out of 
revisions to the Codes relating to spine disabilities 
effective in and after September 2002.  The Board further 
observes that the veteran's cervical spine disability is 
currently rated as 30 percent disabling.

As was noted above, the record reflects that the veteran 
experienced significant limitation in the cervical spine, and 
although he denied radiating arm pain in March 2004, 
treatment records otherwise demonstrate complaints of right 
elbow or shoulder pain in association with the veteran's 
recurrent complaints of neck pain.  The evidence also 
includes September 2003 MRI findings of a small central 
protrusion at C3-4 which abutted the spinal cord, a mild 
central spinal stenosis with mild contour anomaly of the 
spinal cord, a broad based disc bulge at C4-5 with mild 
central spinal stenosis, disc space narrowing with 
desiccation of the disc, and broad based disc bulge with 
posterior bony osteophytes at C5-6.

Therefore, based on the above evidence, the Board finds that 
while a 30 percent rating is the maximum available for severe 
limitation of motion of the cervical spine under former 
Diagnostic Code 5290, and that arthritis is also rated based 
on motion limitation, under former Diagnostic Code 5293, a 40 
percent rating was available for severe intervertebral disc 
syndrome with recurring attacks and intermittent relief, and 
giving the veteran the benefit of the doubt, the Board finds 
that the evidence of continuing neck, shoulder, and arm pain 
together with the MRI findings, justifies a 40 percent rating 
under former Diagnostic Code 5293.  The Board finds that the 
highest rating of 60 percent under Diagnostic Code 5293 is 
not available due to the lack of evidence of neurological 
findings appropriate to the site of the involved discs, 
together with periods of less severe symptoms.  

Having established entitlement to at least a 40 percent 
rating for this disability, the Board will further examine 
whether any of the recent revisions to the rating criteria 
for the spine will entitle the veteran to an even higher 
rating.  In this regard, the Board finds that the August 2002 
revisions do not provide a basis for a higher rating.  The 
Board finds that those criteria rate intervertebral disc 
syndrome either on the basis of incapacitating episodes or by 
combining chronic orthopedic and neurologic manifestations 
along with evaluations for all other disabilities, whichever 
method results in a higher evaluation.  Here, since there is 
no evidence of incapacitating episodes, the second method 
applies, and when combining a 30 percent orthopedic 
disability, a noncompensable rating for neurological 
disability (no neurological manifestations have been 
confirmed to the site of the discs), and the remaining 
disabilities, the result is not any higher than the 40 
percent the Board has determined appropriate under former 
Diagnostic Code 5293.

The Board notes that in considering the even more recent 
revisions to the spine criteria effective September 2003, a 
rating in excess of 40 percent is still not warranted.  Based 
on the Board's review of these criteria, a higher rating 
would be permitted for ankylosis of the spine, but ankylosis 
of the entire cervical spine is not indicated.  Moreover, 
intervertebral disc syndrome is now rated by the higher 
evaluation of a combination of orthopedic disability with 
other service-connected disabilities or a combination of 
incapacitating episodes and other service-connected 
disabilities, and due to the lack of evidence of 
incapacitating episodes, the Board finds that a combination 
of the orthopedic disability which is at best 30 percent and 
remaining disabilities would not result in a higher rating 
than the newly assigned 40 percent rating.

As for entitlement to a higher rating under 38 C.F.R. 
§ 3.321, just as was the case with the veteran's GI and 
respiratory disabilities, the Board does not find that the 
veteran's cervical spine disorder by itself is manifested by 
symptoms that are so unusual or exceptional, with such 
related factors as frequent hospitalization and marked 
interference with employment, as to prevent the use of the 
regular rating criteria.  

Therefore, the Board concludes that the veteran is entitled 
to a 40 percent, but not higher rating, for his cervical 
spine disorder under former Diagnostic Code 5293.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).


III.  Entitlement to an Increased Rating for Degenerative 
Arthritis of the Thoracic Spine, Currently Evaluated as 10 
percent Disabling

Service connection for degenerative arthritis of the thoracic 
spine was granted by a June 2002 rating decision, with a 10 
percent evaluation, effective from June 2001.  January 2002 
VA examination was noted to reveal the veteran's complaint of 
daily pain, stiffness, and weakness of the thoracic spine, 
and X-rays revealed mild degenerative changes of the thoracic 
spine.

September 2002 VA examination of the spine revealed extension 
from 0 to 30 degrees discontinued after three repetitions due 
to pain, flexion from 0 to 30 degrees discontinued after 15 
repetitions, rotation from 0 to 30 degrees bilaterally 
limited at 15 repetitions, and lateral bending from 0 to 30 
degrees limited to 10 repetitions.  Thoracic spine X-rays 
were noted to reveal mild degenerative changes in the 
thoracic spine.  The diagnosis included degenerative changes 
in the thoracic spine.  

December 2003 VA spine examination revealed some mild 
discomfort on palpation of the parathoracic muscle groups in 
the mid thoracic spine area, a little bit more so on the 
right parathoracic muscle group, but otherwise good range of 
motion of the thoracic spine.  The examiner commented that 
thoracic spine motion was a difficult thing to measure, but 
that the veteran seemed to have the ability to move and there 
were no significant abnormalities.  The diagnosis was chronic 
parathoracic muscle strain, right worse than the left.  

With respect to this disability, the Board first notes that 
it will be necessary to consider former Diagnostic Code 5291, 
in addition to the criteria arising out of the previously 
noted revisions to the Codes relating to spine disabilities 
effective in and after September 2002.  

In this regard, the Board notes that while mild degenerative 
changes have been noted on X-rays, the veteran otherwise 
exhibits minimal limitation of motion of the thoracic spine, 
and just as was the case with his cervical spine disorder, 
there are no neurological findings referable to any diseased 
disc.

Therefore, based on the above evidence, the Board finds that 
a 10 percent rating is the maximum rating available under 
Diagnostic Code 5291 for limitation of motion of the dorsal 
spine, and that the veteran's pain is already considered in 
the 10 percent evaluation in the face of little objective 
evidence of lost motion under both Diagnostic Codes 5291 and 
5003.  In addition, as opposed to the veteran's cervical 
spine disorder, there are no findings of intervertebral disc 
syndrome, clinically or diagnostic, and the Board therefore 
finds that former Diagnostic Code 5293 also cannot provide 
any basis for a higher evaluation.  

The Board would like to note at this point that pursuant to 
comments from the veteran contained in his substantive 
appeal, dated in February 2004, the Board located the VA 
clinical record that the veteran identified as establishing a 
bulging disc in the thoracic spine.  The Board's examination 
of that record reflects that it does not identify a bulging 
disc of the thoracic spine.  In fact, this record does not 
seek to describe X-rays findings of any kind.  Therefore, the 
Board would reiterate that it does not find that this or any 
other medical evidence of record documents the existence of 
disc disease in the thoracic spine.  Consequently, the Board 
also finds no basis to consider a separate rating for 
degenerative disc disease (DDD) of the thoracic spine as the 
evidence does not support such a rating and, in any even, the 
veteran has not yet been service connected for DDD of the 
thoracic spine.

Having established that a rating in excess of 10 percent is 
not warranted under the applicable criteria in effect prior 
to August 2002, the Board will further examine whether any of 
the recent revisions to the rating criteria for the spine 
will entitle the veteran to a higher rating.  In this regard, 
the Board finds that the August 2002 revisions do not provide 
a basis for a higher rating, since these revisions concern 
the diagnostic criteria for intervertebral disc syndrome, 
which, in the face of no neurological findings, cannot 
provide a basis for an increased rating.  

The Board further notes that in considering the even more 
recent revisions to the spine criteria effective September 
2003, the Board once again finds that there is no ankylosis 
and the revisions relating to intervertebral disc syndrome 
are not for consideration.  In addition, although the Board 
considered using the range of motion findings arising out of 
the September 2002 examination in order to assign an 
evaluation in excess of 10 percent for the veteran's 
degenerative changes of the thoracic spine, it finds that it 
is precluded from doing so based on the fact that such 
findings predated the revision of the applicable criteria in 
September 2003, and further, based on the fact that the 
December 2003 VA spine examiner specifically evaluated any 
limitation of motion of the thoracic spine and concluded that 
there was mild discomfort on palpation of the parathoracic 
muscle groups in the mid thoracic spine area, a little bit 
more so on the right parathoracic muscle group, but that 
there was otherwise good range of motion of the thoracic 
spine.  

The Board also does not find that the veteran's thoracic 
spine disorder is manifested by symptoms that are so unusual 
or exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, as 
to prevent the use of the regular rating criteria.  

Therefore, the Board concludes that a preponderance of the 
evidence of the evidence is against a rating in excess of 10 
percent for degenerative changes of the thoracic spine.  


IV.  Entitlement to an Initial Compensable Rating for 
Bilateral Hearing Loss

Service connection for bilateral hearing loss was established 
by an October 2000 rating decision, with a noncompensable 
rating assigned, effective from January 1997.  The RO noted 
that a noncompensable rating was warranted where the 
percentage of discrimination in one ear was between 92 and 
100, with an average pure tone threshold average between 50 
and 57, and discrimination in the other ear between 92 and 
100, and a pure tone threshold average between 58 and 65.

On the authorized audiological evaluation in January 2002, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
40
65
70
LEFT
20
20
35
70
90

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 in the left ear, and pure 
tone threshold averages were 50 on the right and 54 on the 
left.  The diagnosis was normal hearing for 250 to 1000 Hertz 
with a mild to profound sensorineural hearing loss at 2000-
8000 Hertz on the right, and normal hearing for 250-1000 
Hertz with a mild to profound hearing loss at 2000-8000 Hertz 
on the left.

Under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2004), an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a pure tone 
audiometry test, as it was in this case.  Examinations are to 
be conducted without the use of hearing aids.  To evaluate 
the degree of disability from defective hearing, the rating 
schedule establishes 11 auditory acuity levels from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the pure tone threshold 
average, as contained in a series of tables within the 
regulations.  The pure tone threshold average is the sum of 
the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  

Under 38 C.F.R. § 4.86(a) (2004), when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  Under 38 C.F.R. § 4.86(b), 
when the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.

The Board has reviewed the record and notes that the VA 
audiological examination results from January 2002 indicate 
that right ear hearing loss is currently manifested at the 
frequencies of 1000, 2000, 3000, and 4000 Hertz by an average 
pure tone threshold of 50 and recognition score of 96 
percent, and that left ear hearing loss is currently 
manifested by an average pure tone threshold of 54 and 
recognition score of 92 percent.  When these scores are 
applied to Table VI, Numeric Designation of Hearing 
Impairment Based on Pure Tone Threshold Average and Speech 
Discrimination, the numeric designation for each ear is I.

When the numeric designations are applied to Table VII, 
Percentage Evaluation for Hearing Impairment, the veteran's 
bilateral hearing loss is actually determined to be 
noncompensable.  38 C.F.R. § 4.85.  

The Board has reviewed the provisions of 38 C.F.R. § 4.86(a) 
with respect to the veteran's claim and finds that it is not 
for application because the veteran's pure tone thresholds in 
each ear were not 55 or more at each of the specified 
frequencies (1000, 2000, 3000, and 4000 Hertz).  38 C.F.R. § 
4.86(b) is also unavailable since the veteran did not exhibit 
both a pure tone threshold of 30 or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.

While the Board has considered the subjective evidence 
concerning the impairment the appellant experiences due to 
his hearing disability, the Board finds that the objective 
testing must be accorded by far the greatest weight in 
assessing the impact of the veteran's hearing disability on 
average occupational functioning.  The Board, therefore, 
concludes that entitlement to a compensable schedular 
evaluation is not established.

In so concluding, the Board notes that the assignment of a 
disability rating for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The Board also cannot conclude that the disability 
picture as to the veteran's hearing loss is so unusual or 
exceptional, with such related factors as frequent 
hospitalization and marked interference with his employment, 
as to prevent the use of the regular rating criteria. 38 
C.F.R. § 3.321(b) (2004).  The record does not reflect any 
recent or frequent hospital care, and any interference in the 
veteran's employment is not beyond the average impairment of 
earning capacity contemplated by the regular schedular 
criteria.  Consequently, a higher rating on an extraschedular 
basis is also not warranted.


ORDER

Entitlement to a rating in excess of 10 percent for GERD and 
IBS is denied.

Entitlement to a 40 percent, but not greater, rating for 
cervical strain, mild central spinal stenosis with small 
central protrusion at C3-4 and disc bulge at C4-5, and C5-6.

Entitlement to a rating in excess of 10 percent for 
degenerative changes of the thoracic spine is denied.

Entitlement to a compensable rating for bilateral hearing 
loss is denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


